DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed December 13, 2021 is acknowledged. Claim 9 has been cancelled. Claim 1 has been amended. Claims 1-7 are pending.
Action on merits of claims 1-7 follows.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA (US. Pub. No. 2009/0179566) of record, in view of JANG et al. (US. Pub. No. 2014/0132148).
With respect to claim 1, IMAMURA teaches a method for manufacturing an array substrate substantially as claimed including: 
a display region (3), a border region surrounding the display region (3) and a gap region (14a) located between the display region (3) and the border region, comprising:  
5providing, a first substrate (2); 
forming, an OLED display unit (11a), on a surface of the display region (3) on a first side of the first substrate (2); 
forming, a barrier structure (14a), on a surface of the gap region on the first side of the first substrate (2);  

forming, a protective layer (14b) covering the OLED display unit (11a), on the first side of the first substrate, by using the reticle as a mask, wherein a boundary of the protective layer (14b) and a boundary of the barrier structure (14a) toward the display region are connected with each other; and  
15removing the reticle (M1), and binding a circuit board (130) to the surface of the border region on the first side of the first substrate;
wherein the barrier structure (14a) is located between the OLED display unit (11a) and the circuit board (130), and is configured to prevent the protective layer (14b) from extending to the circuit board (130) of border region, 
wherein the protective layer (14b) is a lamination of a layer (14d) made of inorganic material and a layer (14c) made of organic material; and 
a top surface of the barrier structure (14a) is not covered by the protective layer (14c). (See FIGs. 2, 4, 10, 12). 

Thus, IMAMURA is shown to teach all the features of the claim with the exception of explicitly disclosing the top surface of the barrier structure is not covered by the protective layer.  
However, JANG teaches a method for manufacturing an array substrate as claimed including: 
forming, a barrier structure (140), on a surface of the gap region on the first side of first substrate (101);  

forming, a protective layer (110) covering OLED display unit (120), on the first side of the first substrate, by using the reticle as a mask, wherein a boundary of the protective layer (110) and a boundary of the barrier structure (140) toward the display region are connected with each other; and  
15removing the reticle; 
wherein the barrier structure (140) is configured to prevent the protective layer (110) from extending to the border region, 
wherein the protective layer (110) is a lamination of a layer made of inorganic material (111) and  a layer made of organic material (112); and 
a top surface of the barrier structure (140) is not covered by the protective layer (110). (See FIGs. 1-2). 

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the protective layer covering OLED display unit of IMAMURA utilizing one reticle so that the top surface of the barrier structure is not covered by the protective layer as taught by JANG to reduce manufacturing costs. 

With respect to claim 7, the reticle of IMAMURA or JANG totally covers the barrier structure (14a) and the border region in a direction perpendicular to the first side of the first substrate.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 and JANG ‘148 as applied to claim 1 above, and further in view of LEE et al. (US. Pub. No. 2015/0380685) of record.
With respect to claim 2, IMAMURA and JANG teach the method for manufacturing the array substrate as described in claim 1 above including the manufacturing process for the barrier structure (14a).  
Thus, IMAMURA and JANG are shown to teach all the features of the claim with the exception of explicitly disclosing the barrier structure being formed by an inkjet printing process or a screen printing process.  
However, LEE teaches a method for manufacturing the array substrate including:
a display region (110), a border region (120) surrounding the display region (110) and a gap region located between the display region (110) and the border region (120), comprising:  
5providing, a first substrate (101); 
forming, an OLED display unit (111), on a surface of the display region (110) on a first side of the first substrate (101); and


Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the barrier structure of IMAMURA utilizing the inkjet printing process or screen printing process as taught by LEE so that pattering process is avoided.

With respect to claim 6, in view of LEE, a 5height of the barrier structure (x40) in a direction perpendicular to a surface of the first substrate ranges from 4 µm to 16pm, inclusive.  
Note that, the thickness of the barrier structure (14a) is greater than 3.5 µm. Thus the height of the barrier structure (14a) from the surface of substrate (2) is obviously (3.5 µm + the thickness of layers 283 +284) within the claimed range of 4 µm to 16 µm.  

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over IMAMURA ‘566 and JANG ‘148, as applied to claim 1 above, and further in view of KIM et al. (US. Pub. No. 2016/0018686) of record.
With respect to claim 203, IMAMURA and JANG teach the method for manufacturing the array substrate as described in claim 1 above including a horizontal distance between a central point of the barrier structure (14a) and the border region. (See FIGs. 2, 4).  
Thus, IMAMURA and JANG are shown to teach all the features of the claim with the exception of explicitly disclosing the quantitative value of the horizontal distance. 
Note that, the value of greater than 0.3 mm, does not appear to be critical.

a display region (300), a border region (A) surrounding the display region (300) and a gap region (500) located between the display region (300) and the border region (A), comprising:  
5providing, a first substrate (100); 
forming, an OLED display unit, on a surface of the display region (300) on a first side of the first substrate (100); and
forming, a barrier structure (500), on a surface of the gap region on the first side of the first substrate (100), wherein a horizontal distance between a central point (1/2) of the barrier structure (500) and the border region (A2) is greater than 0.3 mm. (See FIGs. 1-3).  

Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the horizontal distance between a central point of the barrier structure and the border region of IMAMURA being greater than 0.3 mm as taught by KIM to provide clearance for the COG driving element.
It is well settled that "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40 ºC and 80 ºC and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100 ºC and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the 
Note that the specification contains no disclosure of either the critical nature of the claimed horizontal distance is greater than 0.3 mm of any unexpected results arising therefrom.  Where patentability is aid to based upon particular chosen dimension or upon another variable recited in a claim, the Applicant must show that the chosen dimension are critical.  In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). 

With respect to claim 4, in view of KIM, a horizontal distance between a central point (1/2) of the barrier structure (500) and a boundary of the 25circuit board (400) in the border region (A) is greater than 0.3mm, wherein the boundary of the circuit board (400) is an edge of the circuit board that is nearest to the central point (1/2) of the barrier structure (500). 
   
With respect to claim 5, The reticle of IMAMURA is overlapping the barrier structure, thus, in view of KIM, a distance between a boundary (m1) of the reticle (M1) toward the display region  (300) and a central point (1/2) of the barrier structure (500) is greater than 5 µm.  

Response to Arguments
Applicant’s arguments with respect to amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/ANH D MAI/Primary Examiner, Art Unit 2829